

	

		II

		109th CONGRESS

		2d Session

		S. 2274

		IN THE SENATE OF THE UNITED STATES

		

			February 10

			 (legislative day, February 9), 2006

			Mr. Domenici introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish a language arts facility for Homeland

		  Security personnel and law enforcement officers.

	

	

		1.Short titleThis Act may be cited as the

			 Foreign Language Training Act of

			 2006.

		2.DefinitionsIn this Act—

			(1)the term

			 executive agency has the same meaning as in section 105 of title

			 5, United States Code, except that the term does not include the Department of

			 Defense;

			(2)the term

			 law enforcement officer has the same meaning as in section 8331 of

			 title 5, United States Code; and

			(3)the term

			 Secretary means the Secretary of Homeland Security.

			3.Language arts

			 program and facility

			(a)Program

			 expansionThe Secretary shall expand the language arts program at

			 the Federal Law Enforcement Training Center in Artesia, New Mexico, to provide

			 training for the Department of Homeland Security personnel and law enforcement

			 officers identified under section 4.

			(b)FacilityThe

			 Secretary is authorized to construct a language arts facility at the Federal

			 Law Enforcement Training Center in Artesia, New Mexico.

			4.Training

			 requirement

			(a)Homeland

			 SecurityThe Secretary shall—

				(1)identify any

			 employee of the Department of Homeland Security for whom foreign language

			 education is necessary; and

				(2)require foreign

			 language education for any employee identified under paragraph (1).

				(b)Law

			 enforcementThe head of each executive agency shall—

				(1)identify any law

			 enforcement officer employed by such executive agency for whom foreign language

			 education is necessary; and

				(2)require foreign

			 language education for any law enforcement officer identified under paragraph

			 (1).

				(c)TrainingForeign

			 language education for any individual identified under subsection (a)(1) or

			 (b)(1) shall be provided at the language arts facility authorized under section

			 3(b).

			5.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this

			 Act.

		

